DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species (a) in the reply filed on 12/27/2021 is acknowledged.  The traversal is on the ground(s) that “the Examiner has not established that the various identified limitations are disclosed by the Application as being specifically for a particular species and not other species, nor has the Examiner established that the claims do not overlap in scope”. This is not found persuasive because, as stated in MPEP §806.04(f), “[c]laims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first”.  As set forth in the previous Restriction Requirement, for example, claim 2 recites “nanotubes” while claim 5 recites “contacting the at least the first surface with the vapor in pulses”.  Because claim 2 does not recite “contacting the at least the first surface with the vapor in pulses” and because claim 5 does not recite any nanotube, claims 2 and 5 are mutually exclusive. The same analysis also applies to the remaining species claims identified in the Restriction Requirement. 
Applicant further argues that “Restriction Requirement does not provide a clear demarcation of the subject matter being restricted”.  As stated in MPEP § 809.02(a): “In the absence of distinct figures or examples to identify the several species … other distinguishing characteristic of the species should be stated for each species identified”. It is submitted that the Restriction Requirement identified the different species according to applicant’s own 
“In some embodiments, the allotrope of carbon comprises one or more of carbon nanotubes, amorphous carbon, and fullerenes”; 
“In some embodiments, contacting at least the first surface of the at least one waveguide with the vapor comprising a species of the source material may comprise contacting the desired surface in pulses”; 
“In some embodiments, the silicon source material may comprise a silane”; etc.
The Restriction Requirement identified the several species using the same distinguishing characteristics disclosed by applicant.  Species (a), for example, was identified as the “embodiment(s) comprising nanotubes”; Species (b) was identified as the “embodiment(s) comprising the step of contacting at least the first surface of the at least one optical element with the vapor”; Species (c) was identified as the “embodiment(s) comprising a silane”; etc. 
In view of applicant’s argument(s) that “Species a and h are not mutually exclusive”, the previous restriction requirement with respect to Species (h) is hereby withdrawn and claim 18 has been grouped with elected Species (a).  
Thus, the restriction requirement between Species (a)-(g) and (i) is still deemed proper and is therefore made FINAL.
Claims 5-10, 12, 13, 16, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/27/2021. 
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure  have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1213,1223,1233.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, 14, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Pub. No. CN-104914614-A to Gao (hereinafter “Gao”) in view of the journal article titled “Visible and near-infrared radiative properties of vertically aligned multi-walled carbon nanotubes” by X J Wang et al. published in Nanotechnology 20 (2009) 215704 (hereinafter “Wang”).
In re claim 1, Gao discloses, see Figures 1, 2, and 4, a process for forming a light absorber (6) on an optical waveguide (light guide 3 and/or light guide body 31), the process comprising: forming a light absorbing film (6) on a first surface of the waveguide (3/31), wherein the light absorbing film (6) comprises an allotrope of carbon (“carbon nano-tube material”).  See the included English translation of Gao for further details. 

Thus, Gao differs from claim 1 in that he does not teach: 
providing the optical waveguide (3/31) in a reaction chamber, and
wherein forming the light absorbing film (6) comprises: contacting the first surface with airborne precursor species in the reaction chamber to deposit a thin film of the precursor species directly on the first surface, wherein the thin film comprises at least one of an allotrope of carbon and silicon, and wherein the deposited thin film absorbs at least 70% of incident light having a wavelength ranging from 350 to 850 nm.

Wang, on other hand, teaches a process comprising the steps of:
providing a silicon substrate in a CVD reaction chamber, and
forming a light absorbing film comprising the steps of: contacting a first surface of the silicon substrate with airborne precursor species (Wang, page 2: “a gas mixture of 1000 sccm methane, 120 sccm ethylene”) in the reaction chamber to deposit a thin film of the See pages 2-9 of Wang for further details. 

In order to achieve the high optical absorptance disclosed by Wang, the light absorbing film (6) of Gao would have been formed using the process steps taught by Wang, thereby obtaining the invention specified by claim 1.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 1 in view of Gao combined with Wang.

In re claim 2, as seen in Figure 6 of Wang, the thin film comprises a plurality of substantially parallel nanotubes.

In re claim 3, as seen in Figure 6 of Wang, the plurality of substantially parallel nanotubes comprise a vertically aligned nanotube array, wherein the vertical direction extends normal to the surface on which the thin film is disposed.

In re claim 4, the process of Wang further includes evaporating a source material (methane and/or ethylene) to form a vapor comprising a species of the source material and contacting at least the first surface of the silicon substrate with the vapor in order to form the CNTs. This same step would have also been used to form the light absorbing film (6) of Gao for the same reason(s) 

In re claim 11, the heating to 820 ºC, quenching to 676 ºC, and subsequent cooling to room temperature disclosed on page 2 of Wang is considered the same as annealing the thin film of CNTs disclosed by Wang. Therefore, claim 11 is considered obvious for the same reason(s) mentioned with respect to claim 1.

In re claim 14, as previously mentioned, Wang discloses a measured absorptance that exceeds 99.2% at wavelengths from 400 to 1800 nm.

In re claim 15, both Gao and Wang discloses light absorption films comprising carbon nanotubes. 

In re claim 17, the height for samples 2 and 3 in Table 1 of Wang read upon the claimed thickness.

In re claim 18, the thin film of Wang comprises a plurality of microstructures (“CNTs”) configured to absorb light, wherein the plurality of the microstructures/CNTs are elongated in a direction extending away from the surface of the waveguide on which the thin film is disposed as seen in Figure 6 of Wang.  Therefore, claim 18 is considered obvious for the same reason(s) mentioned with respect to claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's Patent No. 9,791,769 to Sun et al. discloses a process for growing a carbon nanotube layer on a quartz glass layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



February 10, 2022